 



EXHIBIT 10.46
AMENDMENT NO. 3
TO
AMERICA WEST CO-BRANDED CARD AGREEMENT
     THIS AMENDMENT NO. 3 TO AMERICA WEST CO-BRANDED CARD AGREEMENT (“Amendment
No. 3”) is dated December 29, 2006, by and between US AIRWAYS GROUP, INC., a
Delaware corporation (“US Airways Group”), and BARCLAYS BANK DELAWARE formerly
known as JUNIPER BANK (“Juniper Bank”).
RECITALS
     WHEREAS, America West Airlines, Inc. (“America West”) and Juniper Bank are
parties to that certain America West Co-Branded Card Agreement, dated
January 25, 2005 (the “Original Agreement”), and
     WHEREAS, US Airways Group merged with America West’s parent company,
America West Holdings Corporation, and America West assigned its rights and
obligations under the Original Agreement to US Airways Group pursuant to that
certain Assignment and First Amendment to America West Co-Branded Card
Agreement, dated August 8, 2005 (the “First Amendment”), as amended by that
certain Amendment No. 2 to America West Co-Branded Card Agreement, dated
September 26, 2005 (the “Second Amendment”, and together with the First
Amendment and the Original Agreement, the “Agreement”);
     WHEREAS, on May 25, 2006, Juniper Bank changed its name to Barclays Bank
Delaware;
     WHEREAS, US Airways Group and Juniper Bank desire to amend and modify the
terms of the Agreement to clarify the ** Mileage Award; and
     WHEREAS, Juniper Bank intends to use the ** Mileage Award to award miles to
** ;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties agree as follows:
1. Definitions. All capitalized terms used herein, but not otherwise defined
herein, shall have the meanings given to such terms in the Agreement.
2. Amendment. Section 25 of the Agreement is deleted in its entirety and
replaced with the following:
          “Section 25. **MILEAGE AWARD
                              US Airways Group shall provide ** frequent flyer
miles **.”
3. Effectiveness. This Amendment No. 3 shall be effective on the Effective Date.
 

**   Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



4. Effect. Except as set forth in this Amendment No. 3, the Agreement shall
remain in full force and effect and each of US Airways Group and Juniper Bank
hereby restates and affirms all of the terms and provisions of the Agreement. If
any conflict exists between the terms and provisions of the Agreement and this
Amendment No. 3, the terms and provisions of this Amendment No. 3 will govern
and control.
5. Entire Agreement. The Agreement, as amended by this Amendment No. 3,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto.
6. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart signature page by facsimile shall be effective as a
manually executed signature page.
     IN WITNESS WHEREOF, Juniper Bank and US Airways Group have executed and
delivered this Amendment No. 3 as of the date first written above.

     
US AIRWAYS GROUP
  BARCLAYS BANK DELAWARE
 
  Formerly known as
 
  JUNIPER BANK
/s/ Michael J. Minerva
  /s/ Lawrence Drexler
 
   
By: Michael J. Minerva
  By: Lawrence Drexler
Title: Vice President & Deputy General Counsel
  Title: General Counsel

2